Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the First Office action on the Merits from the examiner in charge of this application.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Paul Kravetz on December 15, 2021.

The application has been amended as follows: 
In the Claims filed on 2/25/2021:

Claim 6, line 2, replace “incudes” by –includes--,
Claim 6, line 4, replace “incudes” by –includes--;

Claim 8, line 2, replace “incudes” by –includes--.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
US 2018/0187955 to Son et al discloses a refrigerator comprising: a main body; a first door 20,30 arranged to open or close an upper front side of the main body; and a 
US 2017/0370631 to Kim et al discloses a refrigerator comprising: a main body; a first door 200 arranged to open or close an upper front side of the main body; and a second door 100 arranged to open or close a lower front side of the main body, and including: a door body 117 including an upper cap 120 and a lower cap, a door panel 110 detachably coupled to a front side of the door body 117, and including a panel body 111, an upper trim 130 coupled to an upper portion of a rear side of the panel body, wherein the upper cap 120 includes an upper cap projection 127 protruding downward, the upper cap protrusion is inserted into the upper trim 130 so that the upper trim is coupled to the upper cap.
US 2016/0341468 to Joo et al discloses a refrigerator comprising: a main body; a first door 300 arranged to open or close a front side of the main body, and including: a door body 320 including an upper cap 330 and a lower cap 340, a door panel 310 detachably coupled to a front side of the door body 320, and including a panel body, an upper trim 350 coupled to an upper portion of a rear side of the panel body, wherein the upper cap 330 includes an upper cap projection 333 protruding downward, the upper cap protrusion is inserted into the upper trim 350 so that the upper trim is coupled to the 
US 2008/0042537 to Kim et al discloses a main body; a first door arranged to open or close a front side of the main body, and including: a door body 3 including an upper cap 14 and a lower cap 16, a door panel 18 detachably coupled to a front side of the door body 3, and including a panel body, wherein the upper cap 14 includes an upper cap projection protruding downward, and a fixer 17, and the fixer 17 is inserted into the lower cap 16.
The prior art of record fails to teach or fairly suggest, in combination with all the elements recited in Claim 1, an upper trim coupled to an upper portion of a rear side of the panel body, and a lower trim coupled to a lower portion of the rear side of the panel body, and a fixer, wherein the upper cap includes an upper cap projection protruding downward, the upper cap protrusion is inserted into the upper trim so that the upper trim is coupled to the upper cap, and the fixer is inserted into the lower cap and the lower trim in an upward direction so that the lower trim is coupled to the lower cap.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and all shows structural similar to various elements of applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.












HVT
December 15, 2021


/HANH V TRAN/Primary Examiner, Art Unit 3637